EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference into Registration Statement Nos. 333-189551 and 333-205101 on FormS-8, Registration Statement No. 333-194697 on Post-Effective Amendment No. 1 to Form S-1 on Form S-3 and Registration Statement No. 333-208912 on Form S-3 of our report dated February 25, 2016, relating to our audits of the consolidated financial statements of BioLifeSolutions, Inc. and Subsidiary appearing in the Annual Report on Form 10-K of BioLifeSolutions, Inc. for the year ended December31,2015. /S/ PETERSON SULLIVAN LLP Seattle, Washington February 25, 2016
